Citation Nr: 9917411	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-49 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
residuals of shrapnel wounds of the back.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran's claim for an 
increased evaluation for his service-connected PTSD.  An RO 
rating action in March 1997, effectuating a hearing officer's 
decision that same month, increased the disability evaluation 
for the veteran's service-connected PTSD from 30 percent to 
50 percent disabling.  However, this is not a full grant of 
the benefit sought on appeal because a higher disability 
rating is available under Diagnostic Code 9411.  After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating but less than the maximum 
available benefit does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this issue is 
before the Board.  

The RO's April 1996 rating action also found that the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for entitlement to service connection 
for residuals of shell fragment wounds of the back.  The 
veteran also appealed this determination.  A March 1997 
hearing officer's decision granted the veteran service 
connection for residuals of a shell fragment wound to the 
base of the neck.  The grant of service connection was 
effectuated by an RO rating action dated that same month.  
The disorder was rated noncompensably disabling, effective 
from June 1994.  The hearing officer found, however, that the 
veteran had not submitted new and material evidence such as 
to warrant reopening of his claim seeking service connection 
for residuals of shell fragment wounds of the back.  This 
issue has remained in appellate status and, as such, will be 
addressed by the Board in the REMAND section below.

Entitlement to an increased evaluation for the veteran's 
service-connected shell fragment wound residuals of the neck 
was reflected as an issue on appeal in a March 1998 
supplemental statement of the case furnished to the veteran 
and his representative.  The Board notes, however, that a 
timely notice of disagreement with the disability evaluation 
assigned for the veteran's service-connected shell fragment 
wound of the neck was not submitted by either the veteran or 
his representative following the March 1997 rating action.  
Thus, this issue, while addressed in the March 1998 
supplemental statement of the case, is not properly developed 
for appellate review and will not be addressed by the Board. 


REMAND

The veteran last underwent a VA examination for his 
service-connected psychiatric disability in December 1996.  
The Board notes that VA's schedular criteria for rating 
mental disorders were revised in November 1996.  The United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals, prior to March 1, 1999), 
(hereinafter referred to as the Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1997). 

 Here we observe that the RO has considered the veteran's 
claim under both the old and new criteria.  However, the 
veteran's last psychiatric examination was conducted in 
December 1996 and unfortunately does not contain findings 
that reflect the severity of his PTSD symptomatology 
expressed in terms of the pertinent rating criteria.  
Pursuant to a ruling by the Court in Massey v. Brown, 
7 Vet. App. 207 (1994), VA in assigning ratings for a 
psychiatric disorder must discuss the specific rating 
criteria set forth in VA's rating schedule.  The Court 
further emphasized that a clear statement of reasons and 
bases must justify conclusions regarding the veteran's degree 
of impairment.  Id. 7 Vet. App. 207.  In Massey, where the 
veteran was assigned a 10 percent rating for a psychoneurotic 
disorder and was seeking a higher rating, it was further 
emphasized that in providing reasons and bases for its 
decision to grant or deny an increased rating, the Board must 
discuss findings rendered by the examiner in the medical 
reports in relation to the criteria set forth in the rating 
schedule.  The Board is, thus, of the opinion that the 
veteran should be afforded a VA psychiatric examination by an 
examiner who has reviewed both versions of the regulations 
pertaining to psychiatric disabilities.  

With respect to the veteran's attempt to reopen his 
previously denied claim seeking entitlement to service 
connection for residuals of shrapnel wounds of the back, the 
Board notes that subsequent to the November 1996 statement of 
the case the veteran has presented hearing testimony 
pertinent to this issue.  Clinical evidence including a 
report of a July 1997 VA examination of the veteran's back, 
indicating that the veteran has low back pathology, has also 
been incorporated into the claims file.  The RO has not 
furnished the veteran and his representative a supplemental 
statement of the case covering the evidence added to the 
record since the November 1996 statement of the case.  
Reference is made to the provisions of 38 C.F.R. § 19.31 
(1998) regarding the need for a supplemental statement of the 
case.  

In light of the foregoing, this case is REMANDED to the RO 
for action as follows:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All clinical 
findings should be reported in detail and 
such tests as the examining physician 
deems appropriate should be performed.  
The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestation of the 
veteran's service-connected PTSD and 
render an opinion for the record as to 
the degree to which the specific findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (socially) and 
the degree to which they affect his 
reliability, flexibility and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  If there 
are psychiatric disorders in addition to 
the PTSD, the examiner should specify 
which symptoms are associated with each 
of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder to another, the 
examiner should so specify.  The 
examining physician should also be 
furnished a copy of the former as well as 
the revised VA general rating formula for 
mental disorders, and, on examination of 
the veteran, comment as to the absence or 
presence of each symptom and clinical 
findings specified therein at the 70 to 
100 percent levels, and if present, the 
frequency and/or degree(s) of severity 
thereof.  The examiner must specifically 
comment as to the degree to which the 
veteran's PTSD, in and of itself, affects 
his social and industrial impairment (old 
criteria) or the symptoms attributable to 
the veteran's PTSD that are responsible 
for his occupational and social 
impairment (new criteria).  The examiner 
must assign a Global Assessment of 
Functioning score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (Fourth Edition) (DSM-
IV), based solely on the veteran's PTSD, 
if possible, and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  The RO should then adjudicate the 
veteran's claim for entitlement to an 
increased rating for PTSD under both sets 
of rating criteria.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation to and discussion 
of the applicable laws and regulations.  
He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

4.  After the above development, the RO 
should determine whether there is new and 
material evidence to reopen the claim of 
service connection for shell fragment 
wound residuals of the back.  This 
determination should consider whether the 
evidence received is of such significance 
that, alone or with the evidence of 
record at the time of the November 1994 
rating decision, which denied service 
connection for residuals of a shrapnel 
wound to the back, must be considered in 
order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  
If the RO determines that there is new 
and material evidence to reopen the claim 
of service connection for shell fragment 
wounds of the back and that claim is well 
grounded, then the claim should be 
considered on a de novo basis.  If that 
action remains adverse to the veteran he 
should be sent an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond to 
same before the claim is returned to the 
Board.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
additional clinical evidence and to assure the veteran 
received due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).






